                    1 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      PAIGE S. SHREVE, ESQ., NV Bar # 13773
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    4 FAX: 702.893.3789
                      Bruce.Young@lewisbrisbois.com
                    5 Paige.Shreve@lewisbrisbois.com
                      Attorneys for Southern Hills Medical Center,
                    6 LLC

                    7

                    8                                      UNITED STATES DISTRICT COURT

                    9                                          DISTRICT OF NEVADA

                   10

                   11 VINCENT A. DE LUNA,                                  CASE NO. 2:19-cv-02082-JAD-DJA

                   12                      Plaintiff,

                   13             vs.                                      STIPULATION TO RESCHEDULE
                                                                           EARLY NEUTRAL EVALUATION
                   14 SOUTHERN HILLS HOSPITAL AND                          CONFERENCE
                      MEDICAL CENTER, a Sunrise Health
                   15 System Hospital,

                   16                      Defendant.

                   17

                   18            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff VICNENT A.
                   19 DE LUNA (“Plaintiff”) and Defendant SOUTHERN HILLS MEDICAL CENTER, LLC

                   20 (incorrectly named                as SOUTHERN HILLS HOSPITAL AND MEDICAL CENTER),
                   21 (“Defendant”), by and through their respective counsel of record Guinness Ohazuruike, Esq. of

                   22 GUINNESS LAW FIRM, and Bruce C. Young, Esq. of the law firm LEWIS BRISBOIS

                   23 BISGAARD & SMITH LLP, as follows:

                   24            Pursuant to Local Rule 16-6(d), the parties seek to reschedule the Early Neutral Evaluation
                   25 in the above-entitled matter, currently scheduled for March 2, 2020. See ECF No. 6. The parties

                   26 seek this continuance due to a conflict with Defendant’s internal representative’s schedule. The

                   27 parties’ request to reschedule is sought in good faith and not for any improper purpose or to cause

                   28 any unnecessary delay.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4828-4780-7667.1
ATTORNEYS AT LAW
                    1            The parties have sought potential dates from the Magistrate Judge assigned to conduct the

                    2 ENE conference and have been given the following potential dates: May 4th through May 8th and

                    3 May 12th through May 15th. Any of those dates are currently available for all concerned. As such,

                    4 the parties hereby stipulate, agree and request that the Court reschedule the ENE Conference in

                    5 this matter for one of the dates set forth herein.

                    6

                    7 DATED this 4th day of February, 2020.                    DATED this 4th day of February, 2020.

                    8 LEWIS BRISBOIS BISGAARD & SMITH LLP                      GUINNESS LAW FIRM
                    9
                      By /s/ Bruce C. Young, Esq.                              By /s/ Guinness Ohazuruike, Esq.
                   10   Bruce C. Young, Esq.                                      Guinness Ohazuruike, Esq.
                        Paige S. Shreve, Esq.                                     6845 W. Charleston Blvd., #A
                   11   6385 S. Rainbow Boulevard, Suite 600                      Las Vegas, Nevada 89117
                        Las Vegas, Nevada 89118                                   Attorney for Plaintiff
                   12   Attorneys for Defendant
                   13

                   14

                   15

                   16                IT IS HEREBY ORDERED that the Early Neutral Evaluation session scheduled for March
                                     2, 2020, is VACATED, and RESCHEDULED to May 7, 2020 at 10:00 AM. The
                   17                confidential statement is due by 4:00 PM, April 30, 2020. All else as stated in the order
                                     setting the ENE (ECF NO. 6) remains the same.
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25                                   2-5-2020
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4828-4780-7667.1                                   2
